                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                 NORTHEASTERN DIVISION

 CYNTHIA RENEA PARIS,                              )
                                                   )
          Plaintiff,                               )
                                                   )
 v.                                                )   NO. 2:20-00030
                                                   )
 ANDREW M. SAUL,                                   )
 COMMISSIONER OF SOCIAL                            )
 SECURITY ADMINISTRATION,                          )
                                                   )
          Defendant.                               )


                                             ORDER

         Before the Court is a Report and Recommendation (Doc. No. 23) recommending the Court

deny Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 20). No timely

objections have been filed.

         The failure to “timely object to a report and recommendation releases the Court from its

duty to independently review the matter.” Lawhorn v. Buy Buy Baby, Inc., No. 3:20-CV-00201,

2021 WL 1063075, at *1 (M.D. Tenn. Mar. 19, 2021); see also Thomas v. Arn, 474 U.S. 140, 150

(1985) (“It does not appear that Congress intended to require district court review of a magistrate’s

factual or legal conclusions, under a de novo or any other standard, when neither party objects to

those findings.”).

         Regardless, the Court thoroughly reviewed the Report and Recommendation and agrees

with its recommended disposition.          Accordingly, the Report and Recommendation is

APPROVED AND ADOPTED, Plaintiff’s Motion for Judgment on the Administrative Record

(Doc. No. 20) is DENIED, and the Commissioner’s decision is AFFIRMED.



                                                 1

      Case 2:20-cv-00030 Document 24 Filed 08/13/21 Page 1 of 2 PageID #: 1432
       The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the

Federal Rules of Civil Procedure.

       IT IS SO ORDERED.



                                          ____________________________________
                                          WAVERLY D. CRENSHAW, JR.
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                             2

   Case 2:20-cv-00030 Document 24 Filed 08/13/21 Page 2 of 2 PageID #: 1433
